Exhibit 12.1 Home Properties, Inc. Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (Amounts in thousands of dollars) Year Ended December 31, 2005 2006 2007 2008 2009 Earnings: Income from continuing operations $ 23,787 $ 28,248 $ 32,244 $ 37,702 $ 25,365 Plus: Fixed charges (from below) 106,770 116,138 126,692 124,684 131,029 Amortization of capitalized interest 101 130 195 375 663 Less: Interest capitalized (1,096 ) (1,087 ) (3,441 ) (5,472 ) (8,900 ) Earnings (A) $ 129,562 $ 143,429 $ 155,690 $ 157,289 $ 148,157 Fixed charges: Interest expense, net of losses from early extinguishment (1) 105,081 114,510 122,644 118,557 121,491 Rentals (2) 593 541 607 655 638 Capitalized interest 1,096 1,087 3,441 5,472 8,900 Fixed Charges (B) $ 106,770 $ 116,138 $ 126,692 $ 124,684 $ 131,029 Preferred dividends, including redemption costs (3) 6,279 5,400 3,192 - - Combined Fixed Charges and Preferred Dividends (C) $ 113,049 $ 121,538 $ 129,884 $ 124,684 $ 131,029 Ratio of Earnings to Fixed Charges (A/B) 1.21 1.23 1.23 1.26 1.13 Ratio of Earnings to Fixed Charges and Dividends (A/C) 1.15 1.18 1.20 1.26 1.13 (1) Interest expense includes interest expense of continuing and discontinued operations. (2) Interest component of operating leases for office space and office equipment is estimated at 33% of total lease payments. (3) The ratio of pre-tax income to net income is 1:1, as the Company has elected to be taxed as a real estate investment trust, and as such, is generally not subject to Federal or State income tax at the corporate level.
